



Exhibit 10.1
EXECUTION VERSION
VOTING AGREEMENT
This VOTING AGREEMENT (this “Agreement”), dated as of July 11, 2015, is entered
into by and among MPLX LP, a Delaware limited partnership (“ Parent ”), MPLX GP
LLC, a Delaware limited liability company and the general partner of Parent (“
Parent GP ”), and Sapphire Holdco LLC, a Delaware limited liability company and
a wholly owned subsidiary of Parent (“ Merger Sub ” and, with Parent and Parent
GP, the “ Parent Entities ”), and each of the Persons set forth on Schedule A
hereto (each, a “ Unitholder ”). All terms used but not otherwise defined in
this Agreement shall have the respective meanings ascribed to such terms in the
Merger Agreement (as defined below).
WHEREAS, as of the date hereof, each Unitholder is the record and beneficial
owner (as defined in Rule 13d-3 under the Exchange Act, including all securities
as to which such Person has the right to acquire, without regard to the 60-day
period set forth in such rule) of the number of Common Units set forth opposite
such Unitholder’s name on Schedule A (all such units set forth on Schedule A
next to the Unitholder’s name, together with any Common Units that are hereafter
issued to or otherwise directly or indirectly acquired or beneficially owned by
any Unitholder prior to the occurrence of the Termination Date (as defined
below) under this Agreement with respect to such Unitholder, being referred to
herein as the “ Subject Units ”); and
WHEREAS, concurrently with the execution and delivery hereof, the Parent
Entities, Marathon Petroleum Corporation, a Delaware corporation and the
ultimate parent of Parent GP, and MarkWest Energy Partners, L.P., a Delaware
limited partnership (the “ Partnership ”), are entering into an Agreement and
Plan of Merger (as it may be amended pursuant to the terms thereof, the “ Merger
Agreement ”), which provides, among other things, for the merger of Merger Sub
with and into the Partnership, upon the terms and subject to the conditions set
forth therein (the “ Merger ”) in accordance with the DRULPA, whereby each
issued and outstanding Common Unit will be converted into the right to receive
the consideration set forth in the Merger Agreement;
NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:
ARTICLE I
AGREEMENT TO VOTE
1.1.Agreement to Vote. Subject to the terms of this Agreement, each Unitholder
hereby irrevocably and unconditionally agrees that, until the Termination Date
with respect to such Unitholder, at any annual or special meeting of the
unitholders of the Partnership, however called, including any adjournment or
postponement thereof, and in connection with any action proposed to be taken by
written consent of the unitholders of the Partnership, such Unitholder shall, in
each case to the fullest extent that such Unitholder’s Subject Units are
entitled to vote thereon, and unless otherwise directed in writing by Parent:
(a) appear at each such meeting or otherwise cause all such Subject Units to be
counted as present thereat for purposes of determining a quorum; and (b) vote
(or cause to be voted), or deliver (or cause to be



--------------------------------------------------------------------------------















delivered) a written consent with respect to, all of its Subject Units (i) in
favor of the (A) approval of the Merger Agreement, the Merger and the other
transactions contemplated by the Merger Agreement, and, (B) without limitation
of the preceding clause (A), approval of any proposal to adjourn or postpone the
Partnership Unitholders Meeting to a later date if there are not sufficient
votes for approval and adoption of the Merger Agreement on the date on which the
Partnership Unitholders Meeting is held; and (ii) against any Alternative
Proposal and against any other action, agreement or transaction involving the
Partnership that is intended, or would reasonably be expected, to prevent,
impede, interfere with, delay, postpone, discourage or otherwise impair the
consummation of the Merger or the other transactions contemplated by the Merger
Agreement; and (iii) against any other action or agreement that would result in
a breach of any obligation of the Partnership in the Merger Agreement. Each
Unitholder shall retain at all times the right to vote the Subject Units in such
Unitholder’s sole discretion, and without any other limitation, on any matters
other than those set forth in this Section 1.1 that are at any time or from time
to time presented for consideration to the Partnership’s unitholders generally.
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE UNITHOLDERS
Each Unitholder represents and warrants, on its own account with respect to the
Subject Units, to the Parent Entities as to such Unitholder on a several basis,
that:
2.1.Authorization; Binding Agreement. Such Unitholder is duly organized and
validly existing in good standing under the Laws of the jurisdiction in which it
is incorporated or constituted and the consummation of the transactions
contemplated hereby are within such Unitholder’s entity powers and have been
duly authorized by all necessary entity actions on the part of such Unitholder,
and such Unitholder has full power and authority to execute, deliver and perform
this Agreement and to consummate the transactions contemplated hereby. This
Agreement has been duly and validly executed and delivered by such Unitholder
and constitutes a valid and binding obligation of such Unitholder enforceable
against such Unitholder in accordance with its terms, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar Laws relating to or affecting creditors’ rights generally and
general equitable principles (whether considered in a proceeding in equity or at
law).
2.2.Non-Contravention. Neither the execution and delivery of this Agreement by
such Unitholder nor the consummation by such Unitholder of the transactions
contemplated hereby, nor compliance by such Unitholder with any of the terms or
provisions of this Agreement, will (i) conflict with or violate any provision of
the certificate of incorporation or bylaws (or other similar governing
documents), (ii) (x) violate any Law, judgment, writ or injunction of any
Governmental Authority applicable to such Unitholder or any of their respective
properties or assets, or (y) violate, conflict with, result in the loss of any
benefit under, constitute a default (or an event which, with notice or lapse of
time, or both, would constitute a default) under, result in the termination of
or a right of termination or cancellation under, accelerate the performance
required by, or result in the creation of any Lien upon any of the respective
properties or assets of, such Unitholder under, any of the terms, conditions or
provisions of any loan or credit agreement, debenture, note, bond, mortgage,
indenture, deed of
 
-2-



--------------------------------------------------------------------------------















trust, license, lease, contract or other agreement, instrument or obligation, to
which such Unitholder is a party, or by which they or any of their respective
properties or assets may be bound or affected or (iii) result in the
exercisability of any right to purchase or acquire any asset of such Unitholder,
except, in the case of clauses (ii)(x), (ii)(y) and (iii), for such violations,
conflicts, losses, defaults, terminations, cancellations, accelerations, Liens,
purchases or acquisitions as, individually or in the aggregate, would not
prevent or materially impair the consummation of the transactions contemplated
hereby.
2.3.Ownership of Subject Units; Total Units. Such Unitholder is the record and
beneficial owner (as defined in Rule 13d-3 under the Exchange Act, including all
securities as to which such Person has the right to acquire, without regard to
the 60-day period set forth in such rule) of all such Unitholder’s Subject Units
and has good and marketable title to all such Subject Units free and clear of
any Liens, except for any such Lien that may be imposed pursuant to (i) this
Agreement, (ii) the Partnership Agreement and (iii) any applicable restrictions
on transfer under the Securities Act or any state securities law (collectively,
“ Permitted Liens ”). The Common Units listed on Schedule A opposite such
Unitholder’s name constitute all of the Common Units beneficially owned by such
Unitholder as of the date hereof.
2.4.Voting Power. Such Unitholder has full voting power with respect to all such
Unitholder’s Subject Units, and full power of disposition, full power to issue
instructions with respect to the matters set forth herein and full power to
agree to all of the matters set forth in this Agreement, in each case with
respect to all such Unitholder’s Subject Units. None of such Unitholder’s
Subject Units are subject to any unitholders’ agreement, proxy, voting trust or
other agreement or arrangement with respect to the voting of such Subject Units,
except as provided hereunder.
2.5.Absence of Litigation. With respect to such Unitholder, as of the date
hereof, there is no Proceeding pending against, or, to the actual knowledge of
such Unitholder, threatened in writing against such Unitholder or any of such
Unitholder’s properties or assets (including any Subject Units beneficially
owned by such Unitholder) before or by any Governmental Authority that could
reasonably be expected to prevent or materially delay or impair the consummation
by such Unitholder of the transactions contemplated by this Agreement or
otherwise materially impair such Unitholder’s ability to perform its obligations
hereunder.
2.6.Brokers. No broker, finder, financial advisor, investment banker or other
Person is entitled to any brokerage, finder’s, financial advisor’s or other
similar fee or commission from the Parent Entities or the Partnership in
connection with the transactions contemplated hereby based upon arrangements
made by or on behalf of such Unitholder.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE PARENT ENTITIES
The Parent Entities represent and warrant to the Unitholders that:
3.1.Organization and Qualification. Each of the Parent Entities is a duly
organized and validly existing entity in good standing under the Laws of the
jurisdiction of its organization. All of the issued and outstanding capital
stock of Merger Sub is owned directly or indirectly by Parent.
 
-3-



--------------------------------------------------------------------------------















3.2.Authority for this Agreement. Each of the Parent Entities has all requisite
entity power and authority to execute, deliver and perform its obligations under
this Agreement and to consummate the transactions contemplated hereby. The
execution and delivery of this Agreement by the Parent Entities have been duly
and validly authorized by all necessary entity action on the part of each of the
Parent Entities, and no other entity proceedings on the part of the Parent
Entities are necessary to authorize this Agreement. This Agreement has been duly
and validly executed and delivered by the Parent Entities and, assuming the due
authorization, execution and delivery by the Unitholders, constitutes a legal,
valid and binding obligation of each of the Parent Entities, enforceable against
each of the Parent Entities in accordance with its terms, except as
enforceability may be limited by bankruptcy Laws, other similar Laws affecting
creditors’ rights and general principles of equity affecting the availability of
specific performance and other equitable remedies.
ARTICLE IV
MISCELLANEOUS
4.1.Documentation and Information. Such Unitholder shall not make any public
announcement regarding this Agreement and the transactions contemplated hereby
without the prior written consent of Parent (such consent not to be unreasonably
withheld, conditioned or delayed), except as may be required by applicable Law
(provided that reasonable notice of any such disclosure will be provided to
Parent). Such Unitholder consents to and hereby authorizes the Parent Entities
and the Partnership to publish and disclose in all documents and schedules filed
with the SEC or other Governmental Authority or applicable securities exchange,
to the extent Parent determines such filing is required by applicable Law or
regulation, and any press release or other disclosure document that the Parent
Entities reasonably determine to be necessary or advisable in connection with
the Merger and any other transactions contemplated by the Merger Agreement, such
Unitholder’s identity and ownership of the Subject Units, the existence of this
Agreement and the nature of such Unitholder’s commitments and obligations under
this Agreement, and such Unitholder acknowledges that the Parent Entities and
the Partnership may, in their respective sole discretion, file this Agreement or
a form hereof with the SEC or any other Governmental Authority or securities
exchange; however, prior to the release of any press release or the inclusion in
any narrative summary in a public filing that references any Unitholder, Parent
shall provide such Unitholder with a copy of such filing or press release and
shall use its commercially reasonable efforts to provide such copy to such
Unitholder no less than 48 hours prior to the release or filing of same, and
such Unitholder shall have an opportunity to review and approve any reference to
the Unitholder contained therein. If Unitholder fails to respond within the
48-hour time period (or such shorter time period, if applicable), the reference
to such Unitholder shall be deemed to be approved. For the avoidance of doubt,
no consent of the Unitholder shall be required to file and accurately describe
contracts to which any Unitholder is a party or is otherwise referenced therein
in compliance with Parent’s reporting obligations under the Securities Exchange
Act of 1934. Such Unitholder agrees to promptly give Parent and the Partnership
any information it may reasonably require for the preparation of any such
disclosure documents, and such Unitholder agrees to promptly notify Parent and
the Partnership, as applicable, of any required corrections with respect to any
written
 
-4-



--------------------------------------------------------------------------------















information supplied by such Unitholder specifically for use in any such
disclosure document, if and to the extent that any such information shall have
become false or misleading in any material respect.
4.2.Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder will be in writing and sent by facsimile,
by electronic mail, by nationally recognized overnight courier service or by
registered mail and will be deemed given and effective on the earliest of
(a) the date of transmission, if such notice or communication is delivered via
electronic mail at the email address specified in Section 8.9 of the Merger
Agreement or facsimile at the facsimile telephone number specified in
Section 8.9 of the Merger Agreement, in either case, prior to 5:00 p.m. (New
York City time) on a Business Day and, in each case, a copy is sent on such
Business Day by nationally recognized overnight courier service, (b) the
Business Day after the date of transmission, if such notice or communication is
delivered via electronic mail at the email address specified in Section 8.9 of
the Merger Agreement or facsimile at the facsimile telephone number specified in
Section 8.9 of the Merger Agreement, in each case, later than 5:00 p.m. (New
York City time) on any date and earlier than 12 midnight (New York City time) on
the following date and a copy is sent no later than such date by nationally
recognized overnight courier service, (c) when received, if sent by nationally
recognized overnight courier service (other than in the cases of clauses (a) and
(b) above), or (d) upon actual receipt by the party to whom such notice is
required to be given if sent by registered mail. The address for such notices
and communications will be as set forth (i) if to any Parent Entity, to the
address or facsimile number set forth in Section 8.9 of the Merger Agreement and
(ii) if to a Unitholder, to such Unitholder’s address or facsimile number set
forth on a signature page hereto, or to such other address or facsimile number
as such party may hereafter specify for the purpose by notice to each other
party hereto.
4.3.Termination. This Agreement shall terminate automatically with respect to a
Unitholder, without any notice or other action by any Person, upon the first to
occur of (a) the valid termination of the Merger Agreement in accordance with
its terms, (b) the Effective Time, (c) the entry without the prior written
consent of such Unitholder into any amendment or modification to the Merger
Agreement or any waiver of any of the Partnership’s rights under the Merger
Agreement, in each case, that results in a decrease in the Exchange Ratio or
Cash Consideration (in each case, as defined in the Merger Agreement on the date
hereof), or (d) the mutual written consent of Parent and such Unitholder (the
date of termination with respect to any Unitholder being referred to herein as
the “ Termination Date ”). Upon termination of this Agreement, no party shall
have any further obligations or liabilities under this Agreement; provided ,
however , that (x) nothing set forth in this Section 4.3 shall relieve any party
from liability for any breach of this Agreement prior to termination hereof and
(y) the provisions of this Article Iv shall survive any termination of this
Agreement.
4.4. Amendments and Waivers. Any provision of this Agreement may be amended or
waived if such amendment or waiver is in writing and is signed, in the case of
an amendment, by each party to this Agreement or, in the case of a waiver, by
each party against whom the waiver is to be effective. No failure or delay by
any party in exercising any right hereunder will operate as a waiver thereof nor
will any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right.
 
-5-



--------------------------------------------------------------------------------















4.5. Expenses. All fees and expenses incurred in connection herewith and the
transactions contemplated hereby shall be paid by the party incurring such fees
and expenses, whether or not the Merger is consummated.
4.6. Assignment. Neither this Agreement nor any of the rights, interests or
obligations hereunder may be assigned, in whole or in part, by operation of Law
or otherwise, by any of the parties without the prior written consent of the
other parties, except that Merger Sub may assign, in its sole discretion, any of
or all its rights, interests and obligations under this Agreement to any wholly
owned Subsidiary of Parent, but no such assignment will relieve Parent, Parent
GP or Merger Sub of any of its obligations hereunder. Subject to the preceding
sentence, this Agreement will be binding upon, inure to the benefit of, and be
enforceable by, the parties hereto and their respective successors and permitted
assigns. Any purported assignment not permitted under this Section 4.6 will be
null and void.
4.7. Counterparts. This Agreement may be executed in counterparts (each of which
will be deemed to be an original but all of which taken together will constitute
one and the same agreement) and will become effective when one or more
counterparts have been signed by each of the parties and delivered to the other
parties.
4.8.Entire Agreement; No Third-Party Beneficiaries. This Agreement, together
with Schedule A, and the other documents and certificates delivered pursuant
hereto, (a) constitute the entire agreement, and supersede all other prior
agreements and understandings, both written and oral, among the parties with
respect to the subject matter of this Agreement and thereof and (b) will not
confer upon any Person other than the parties hereto any rights (including
third-party beneficiary rights or otherwise) or remedies hereunder.
4.9. Governing Law; Jurisdiction; Waiver of Jury Trial.
(a) This Agreement will be governed by, and construed in accordance with, the
laws of the State of Delaware, applicable to contracts executed in and to be
performed entirely within that State.
(b) Each of the parties hereto irrevocably agrees that any legal action or
proceeding with respect to this Agreement and the rights and obligations arising
hereunder, or for recognition and enforcement of any judgment in respect of this
Agreement and the rights and obligations arising hereunder brought by the other
party hereto or its successors or assigns, will be brought and determined
exclusively in the Delaware Court of Chancery and any state appellate court
therefrom within the State of Delaware (or, if the Delaware Court of Chancery
declines to accept jurisdiction over a particular matter, any state or federal
court within the State of Delaware). Each of the parties hereto hereby
irrevocably submits with regard to any such action or proceeding for itself and
in respect of its property, generally and unconditionally, to the personal
jurisdiction of the aforesaid courts and agrees that it will not bring any
action relating to this Agreement or any of the transactions contemplated by
this Agreement in any court other than the aforesaid courts. Each of the parties
hereto hereby irrevocably waives, and agrees not to assert as a defense,
counterclaim or otherwise, in any action or proceeding with respect to this
Agreement, (i) any claim that it is not personally subject to the jurisdiction
of the above named courts for any reason, (ii) any claim that it or its property
is exempt or immune from the
 
-6-



--------------------------------------------------------------------------------















jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (iii) to the fullest extent permitted by the applicable Law, any claim that
(x) the suit, action or proceeding in such court is brought in an inconvenient
forum, (y) the venue of such suit, action or proceeding is improper or (z) this
Agreement, or the subject matter hereof, may not be enforced in or by such
courts. The parties hereto further agree that the mailing by certified or
registered mail, return receipt requested, (i) if to any Parent Entity, to the
address or facsimile number set forth in Section 8.9 of the Merger Agreement and
(ii) if to a Unitholder, to such Unitholder’s address set forth on a signature
page hereto, or to such other address as such party may hereafter specify for
the purpose by notice to each other party hereto, of any process required by any
such court will constitute valid and lawful service of process against them,
without necessity for service by any other means provided by statute or rule of
court.
(c) EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THE ACTIONS OF ANY PARTY IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE AND ENFORCEMENT OF THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
4.10.Specific Enforcement. The parties agree that irreparable damage would occur
and that the parties would not have any adequate remedy at law in the event that
any of the provisions of this Agreement were not performed in accordance with
their specific terms or were otherwise breached and it is accordingly agreed
that the parties will be entitled to an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement, in each case, in accordance with this Section 4.10 in the
Delaware Court of Chancery or any federal court sitting in the State of
Delaware, this being in addition to any other remedy to which they are entitled
at law or in equity. Each of the parties agrees that it will not oppose the
granting of an injunction, specific performance and other equitable relief as
provided herein on the basis that (x) either party has an adequate remedy at law
or (y) an award of specific performance is not an appropriate remedy for any
reason at law or equity. Each party further agrees that no party will be
required to obtain, furnish or post any bond or similar instrument in connection
with or as a condition to obtaining any remedy referred to in this Section 4.10
, and each party irrevocably waives any right it may have to require the
obtaining, furnishing or posting of any such bond or similar instrument.
4.11.Severability. If any term or other provision of this Agreement is
determined by a court of competent jurisdiction to be invalid, illegal or
incapable of being enforced by any rule of Law or public policy, all other
terms, provisions and conditions of this Agreement will nevertheless remain in
full force and effect. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto will
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible to the fullest extent permitted by
Applicable Law in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the extent possible.
 
-7-



--------------------------------------------------------------------------------















4.12. Interpretation.
(a) The headings contained in this Agreement are for reference purposes only and
will not affect in any way the meaning or interpretation of this Agreement.
Whenever the words “include,” “includes” or “including” are used in this
Agreement, they will be deemed to be followed by the words “without limitation.”
The words “hereof,” “herein” and “hereunder” and words of similar import when
used in this Agreement will refer to this Agreement as a whole and not to any
particular provision of this Agreement. All terms defined in this Agreement will
have the defined meanings when used in any certificate or other document made or
delivered pursuant hereto unless otherwise defined therein. The definitions
contained in this Agreement are applicable to the singular as well as the plural
forms of such terms and to the masculine as well as to the feminine and neuter
genders of such term. Any agreement, instrument or statute defined or referred
to herein or in any agreement or instrument that is referred to herein means
such agreement, instrument or statute as from time to time amended, modified or
supplemented, including (in the case of agreements or instruments) by waiver or
consent and (in the case of statutes) by succession of comparable successor
statutes and references to all attachments thereto and instruments incorporated
therein. References to a Person are also to its permitted successors and
assigns.
(b) The parties hereto have participated jointly in the negotiation and drafting
of this Agreement with the assistance of counsel and other advisors and, in the
event an ambiguity or question of intent or interpretation arises, this
Agreement will be construed as jointly drafted by the parties hereto and no
presumption or burden of proof will arise favoring or disfavoring any party by
virtue of the authorship of any provision of this Agreement or interim drafts of
this Agreement.
4.13. Further Assurances. Each Unitholder will execute and deliver, or cause to
be executed and delivered, all further documents and instruments and use its
reasonable best efforts to take, or cause to be taken, all actions and to do, or
cause to be done, all things necessary, proper or advisable under applicable
Laws and regulations, to perform its obligations under this Agreement.
4.14. Unitholder Obligation Several and Not Joint. The obligations of each
Unitholder hereunder shall be several and not joint, and no Unitholder shall be
liable for any breach of the terms of this Agreement by any other Unitholder.
[Remainder of Page Intentionally Left Blank. Signature Pages Follow.]
 
-8-



--------------------------------------------------------------------------------















The parties are executing this Agreement on the date set forth in the
introductory clause.
 
 
 
 
 
 
PARENT:
 
MPLX LP
 
 
By:
 
MPLX GP LLC,
 
 
its general partner
 
 
 
 
By:
 
/s/ Gary R. Heminger
 
 
 
 
Name: G.R. Heminger
 
 
 
 
Title: Chairman and Chief Executive Officer
 
PARENT GP:
 
MPLX GP LLC
 
 
By:
 
/s/ Gary R. Heminger
 
 
Name:
 
G.R. Heminger
 
 
Title:
 
Chairman and Chief Executive Officer
 
MERGER SUB:
 
SAPPHIRE HOLDCO LLC
 
 
By:
 
/s/ Pamela K.M. Beall
 
 
Name:
 
P.K.M. Beall
 
 
Title:
 
President

 
[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------















 
 
 
 
 
 
UNITHOLDER
 
M&R MWE LIBERTY, LLC
 
 
 
By:
 
/s/ John T. Raymond
 
 
Name:
 
John T. Raymond
 
 
Title:
 
Chief Executive Officer and Managing Partner

 
[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------















Schedule A
 
 
 
 
 
 
Name of Unitholder
 
Number of Common Units
 
 
 
M&R MWE Liberty, LLC
 
 
7,352,691
 

 
Schedule A

